Title: Pacificus No. VI, [17 July 1793]
From: Hamilton, Alexander
To: 



[Philadelphia, July 17, 1793]

The very men who not long since, with a holy zeal, would have been glad to make an autos de fé of any one who should have presumed to assign bounds to our obligations to Louis the XVI are now ready to consign to the flames those who venture even to think, that he died a proper object of our sympathy or regret. The greatest pains are taken to excite against him our detestation. His supposed perjuries and crimes are sounded in the public ear, with all the exaggerations of intemperate declaiming. All the unproved and contradicted allegations which have been brought against him are taken for granted, as the oracles of truth, on no better grounds, than the mere general presumptions—that he could not have been a friend to a revolution which stripped him of so much power—that it is not likely the Convention would have pronounced him guilty, and consigned him to so ignominious a fate, if he had been really innocent.
It is very possible that time may disclose facts and proofs, which will substantiate the guilt imputed to Louis; but these facts and proofs have not yet been authenticated to the world; and justice admonishes us to wait for their production and authentication.
Those who have most closely attended to the course of the transaction, find least cause to be convinced of the criminality of the deceased monarch. While his counsel, whose characters give weight to their assertions, with an air of conscious truth, boldly appeal to facts and proofs, in the knowledge and possession of the Convention, for the refutation of the charges brought against him—the members of that body, in all the debates upon the subject which have reached this country, either directly from France, or circuitously through England, appear to have contented themselves with assuming the existence of the facts charged, and inferring from them a criminality which, after the abolition of the royalty, they were interested to establish.
The presumptions of guilt drawn from the suggestions which have been stated, are more than counterbalanced by an opposite presumption, which is too obvious not to have occurred to many, though I do not recollect yet to have met with it in print. It is this:
If the Convention had possessed clear evidence of the guilt of Louis, they wou’d have promulgated it to the world in an authentic and unquestionable shape. Respect for the opinion of mankind, regard for their own character, the interest of their cause made this an indispensable duty; nor can the omission be satisfactorily ascribed to any other reason, than the want of such evidence.
The inference from this is, that the melancholy catastrophe of Louis XVI, was the result of a supposed political expediency, rather than of real criminality.
In a case so circumstanced, does it, can it consist with our justice or our humanity, to partake in the angry and vindictive passions which are endeavored to be excited against the unfortunate monarch? Was it a crime in him to have been born a Prince? Could this circumstance forfeit his title to the commiseration due to his misfortunes as a man?

Would gratitude dictate to a people, situated as are the people of this country, to lend their aid to extend to the son the misfortunes of the father? Should we not be more certain of violating no obligation of that kind—of not implicating the delicacy of our national character—by taking no part in the contest—than by throwing our weight into either scale?
Would not a just estimate of the origin and progress of our relations to France, viewed with reference to the mere question of gratitude, lead us to this result—that we ought not to take part against the son and successor of a father, on whose sole will depended the assistance which we received—that we ought not to take part with him against the nation, whose blood and whose treasure had been, in the hands of the father, the means of the assistance afforded us?
But we are sometimes told, by way of answer, that the cause of France is the cause of liberty: and that we are bound to assist the nation on the score of their being engaged in the defence of that cause. How far this idea ought to carry us, will be the object of future examination.
It is only necessary here to observe, that it presents a question essentially different from that which has been in discussion. If we are bound to assist the French nation, on the principle of their being embarked in the defence of liberty, this is a ground altogether foreign to that of gratitude. Gratitude has reference only to kind offices received. The obligation to assist the cause of liberty, has reference to the merits of that cause, and to the interest we have in its support. It is possible, that the benefactor may be on one side—the defenders and supporters of liberty on the other, Gratitude may point one way—the love of liberty another. It is therefore important to just conclusions, not to confound the two things.
A sentiment of justice more than the importance of the question itself has led to so particular a discussion, respecting the proper object of whatever acknowledgment may be due from the United States for the aid which they received from France during their own revolution.
The extent of the obligation which it may impose is by far the most interesting enquiry. And though it is presumed, that enough has been already said to evince, that it does in no degree require us to embark in the war; yet there is another and very simple view of the subject, which is too convincing to be omitted.
The assistance lent us by France was afforded by a great and powerful nation, possessing numerous armies, a respectable fleet, and the means of rendering it a match for the force to be contended with. The position of Europe was favorable to the enterprise; a general disposition prevailing to see the power of Great-Britain abridged. The co-operation of Spain was very much a matter of course, and the probability of other powers becoming engaged on the same side not remote. Great Britain was alone and likely to continue so—France had a great and persuasive interest in the separation of this country from Britain. In this situation with much to hope and not much to fear, she took part in our quarrel.
France is at this time singly engaged with the greatest part of Europe, including all the first rate powers, except one, and in danger of being engaged with all the rest. To use the emphatic language of a member of the National Convention—she has but one enemy and that is All Europe. Her internal affairs are without doubt in serious disorder. Her navy comparatively inconsiderable. The United States are a young nation; their population though rapidly increasing, still small—their resources, though growing, not great; without armies, without fleets—capable from the nature of the country and the spirit of its inhabitants of immense exertions for self-defence, but little capable of those external efforts which could materially serve the cause of France. So far from having any direct interest in going to war, they have the strongest motives of interest to avoid it. By embarking with France in the war, they would have incomparably more to apprehend, than to hope.
This contrast of situations and inducements is alone a conclusive demonstration, that the United States are not under an obligation, from gratitude, to join France in the war. The utter disparity between the circumstances of the service to be rendered, and of the service received, proves, that the one cannot be an adequate basis of obligation for the other. There would be a want of equality, and consequently of reciprocity.
But complete justice would not be done to this question of gratitude, were no notice to be taken of the address, which has appeared in the public papers (the authenticity of which has not been impeached) from the Convention of France to the United States; announcing the appointment of the present Minister Plenipotentiary. In that address the Convention informs us, that “the support which the ancient French Court had afforded the United States to recover their independence, was only the fruit of a base speculation; and that their glory offended its ambitious views, and the Ambassadors of France bore the criminal orders of stopping the career of their prosperity.”
[If this information is to be admitted in the full force of the terms, it is very fatal to the claim of gratitude towards France. An observation similar to one made in a former paper occurs here. If the organ of the Nation, on whose will the aid given us depended, acted not only from motives irrelative to our advantage but from unworthy motives or as it is stated, from a base speculation; if afterwards he displayed a temper hostile to the confirmation of our security and prosperity, in a point so momentous as the establishment of a more adequate government; he acquired no title to our gratitude in the first instance, or he forfeited it in the second. And the Nation of France, who can only claim it in virtue of the conduct of their agent must together with him renounce the pretension. It is an obvious principle, that if a Nation can claim merit from the good deeds of its sovereign, it must answer for the demerit of his misdeeds. The rule to be a good one, must apply both ways.
But some deductions are to be made from the suggestions contained in the address of the Convention in reference to the motives which evidently dictated the communication. Their zeal to alienate the good will of this country from the late monarch and to increase the odium of the French Nation against the monarchy which was so ardent as to make them overlook the tendency of their communication to disarm their votaries among us of the plea of gratitude, may justly be suspected of exaggeration.
The truth probably is, that the base speculation charged amounts to nothing more than the Government of France in affording us assistance was directed by the motives which have been attributed to it, namely, the desire of promoting the interest of France, by lessening the power of Great Britain and opening a new channel of commerce to herself—that the] orders said to have been given to the Ambassadors of France to stop the career of our prosperity are [resolvable into a speculative jealousy of the Ministers of the day, lest the UStates by becoming as powerful and great as they are capable of becoming under an efficient government might prove formidable to the European possessions in America. With these qualifications and allowances the address offers no new discovery to the intelligent and unbiased friends of their Country. They knew long ago, that the interest of France had been the governing motive of the aid afforded us; and they saw clearly enough, in the conversation & conduct of her Agents, while the present constitution of the United States was under consideration, that the Government, of which they were the instruments, would have preferred our remaining under the old form, for the reason which has been stated.] They perceived also, [that these views had their effect upon some of the devoted partisans of France among ourselves; as they now perceive that the same characters are embodying themselves with all the aid they can obtain, under the like influence, to resist the operation of that government of which they withstood the establishment.]
All this was and is seen, and the body of the people of America are too discerning to be long in the dark about it. Too wise to have been misled by foreign or domestic machinations, they adopted a constitution which was necessary to their safety and to their happiness. Too wise still to be ensnared by the same machinations, they will support the government they have established, and will take care of their own peace, in spite of the insidious efforts which are making to detach them from the one, and to disturb the other.
The information which the address of the Convention contains, ought to serve as an instructive lesson to the people of this country. It ought to teach us not to over-rate foreign friendships—to be upon our guard against foreign attachments. The former will generally be found hollow and delusive; the latter will have a natural tendency to lead us aside from our own true interest, and to make us the dupes of foreign influence. They introduce a principle of action, which in its effects, if the expression may be allowed, is anti-national. Foreign influence is truly the Grecian Horse to a republic. We cannot be too careful to exclude its entrance. Nor ought we to imagine, that it can only make its approaches in the gross form of direct bribery. It is then most dangerous, when it comes under the patronage of our passions, under the auspices of national prejudice and partiality.
I trust the morals of this country are yet too good to leave much to apprehend on the score of bribery. Caresses, condescentions, flattery, in unison with our prepossessions, are infinitely more to be feared; and as far as there is opportunity for corruption, it is to be remembered, that one foreign power can employ this resource as well as another, and that the effect must be much greater, when it is combined with the other means of influence, than where it stands alone.

Pacificus.

